Citation Nr: 0516525	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-18 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that granted service connection for 
degenerative disc disease (DDD) (as secondary to the 
veteran's service-connected right ankle disability), and 
assigned a 10 percent disability rating, effective from May 
1, 2002. By a June 2003 rating decision, the RO 
recharacterized the service-connected back disability as 
chronic low back strain, and continued the 10 percent 
disability evaluation.

In the rating action dated in June 2003, the RO found that 
the rating decision of July 6, 2002, which granted service 
connection for degenerative disc disease of the spine, 
appeared erroneous as that condition had not been diagnosed 
or clinically demonstrated by radiological findings.  The 
June 2003 rating decision recharacterized the service-
connected back disability as chronic low back strain, and 
continued a 10 percent rating from May 1, 2002.  The Board 
finds that such action is tantamount to severance of service 
connection for degenerative disc disease of the spine.  

The provisions of 38 C.F.R. § 3.105(d) (2004) establish that 
a change in diagnosis may be accepted as a basis for 
severance action if proper medical authority certifies that, 
in light of all accumulated evidence, the diagnosis upon 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  
Further, when severance of service connection is considered 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  The record does not reflect a rating decision 
was made proposing severance, nor that the veteran and/or his 
representative were provided the requisite notice and period 
to respond.  Nevertheless, a statement of the case issued on 
June 9, 2003 provided the veteran and his representative with 
notice of the June 2003 rating action and recharacterization 
of the service-connected back disability, and the veteran had 
60 days to respond.

In the June 2003 rating decision, the RO found that the 
"recharacterization" of the service-connected back 
disability was harmless error as a 10 percent rating was 
continued.  The Board acknowledges that the rating criteria 
for evaluating lumbar strain and degenerative disc disease 
differ significantly.  Significantly, however, as will be 
discussed below, the Board finds that the competent clinical 
evidence of record has never established the presence of 
degenerative disc disease.  As such, there exists no 
possibility that a higher rating based on such disability 
criteria could be assigned for the service-connected back 
disability.  Hence, the veteran is not adversely affected by 
the VA's failure to issue a separate rating decision of 
proposed severance.  A remand is inappropriate where there is 
no possibility of any benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).  

In April 2004, the veteran revoked the power of attorney 
given to Disabled American Veterans by executing a VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, in favor of the Missouri Veterans 
Commission.  


FINDING OF FACT

Throughout the rating period on appeal, the service-connected 
low back disability has been manifested by subjective 
complaints of daily pain, characterized as dull aching and 
occasionally sharp with muscle spasm, productive of no more 
than moderate limitation of motion of the lumbar spine, with 
forward flexion greater than 30 degrees. 


CONCLUSION OF LAW

The criteria for a 20 percent initial disability evaluation 
for chronic lumbar strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5295 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

As VCAA notice was not provided as to the original claim for 
service connection for a low back disability, the exclusion 
from the requirement of providing VCAA notice, as outlined in 
VAOPGCPREC 08-2003, is not applicable.  A VA letter issued in 
April 2003 apprised the appellant of the information and 
evidence necessary to substantiate his claim.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the matter was adjudicated prior to the 
issuance of VCAA notice.  See AB v. Brown, 6 Vet. App. at 38 
(1993).  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process completed.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication in July 2002, 
the timing of the April 2003 notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
could properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 
C.F.R. § 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim in July 2002, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board in August 2003, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records, and post service VA 
and private treatment records and examinations.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Hence, VA's duty to assist the veteran in the 
development of his claim has been satisfied.  

I.  Applicable Law 

Disability evaluations-in general

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

II.  Factual background

Service connection has been established for a low back 
disability effective from May 1, 2002.  

A VA treatment record dated in April 2002 shows complaints of 
back pain since a motor vehicle accident in September 2001.  
The pain was worse in the lower/mid back and in the neck.  
The veteran had muscle relaxants, but did not take them.  At 
the time of the motor vehicle accident, he was told he had 21 
pinched nerves, which were not bothering him.  He was working 
odd jobs and attended a VA vocational rehabilitation program.  
He medicated with acetaminophen and Ibuprofen.  In pertinent 
part, the diagnoses included, club foot and back pain.  

The July 2002 VA joints examination to evaluate the right 
ankle shows that the veteran was not currently employed.  He 
was in vocational rehabilitation.  On physical examination, 
he had a large cumbersome brace over his entire lower 
extremity with a built-up shoe.  He walked with a noticeable 
limp and altered gait.  Flexion at the lumbar spine was to 70 
degrees.  He was able to extend backwards to 20 degrees.  He 
had marked pain over both sides of his ankles and his right 
foot.  In part, the spine x-ray revealed a mild curvature of 
the cervical spine and lower thoracic/upper lumbar spine to 
the left that was possibly positional in nature versus mild 
scoliosis.  In brief, the VA examiner opined that the right 
ankle arthropathy or degeneration of the right ankle 
(diagnosis #1), the degeneration of the left ankle (diagnosis 
#2), and the chronic low back pain (diagnosis # 3) were all 
related to the service-connected right ankle condition.  A 
handwritten note at the end of the July 2002 VA examination 
report reveals that the x-ray findings were consistent with 
the abnormal gait from ankle problems.  

In pertinent part, the August 2002 VA joints examination to 
evaluate the left ankle shows that the examiner reviewed the 
C-file.  Past medical history shows chronic low back pain.  
The veteran medicated with Paxil and Tylenol.  He was 
unemployed.  On examination in August 2002, the veteran wore 
a right fixed metal articulated brace on his right ankle.  
The examiner noted that the appellant walked with a slight 
limp, but it appeared to be more due to his right ankle 
condition than his left ankle condition.  

In the August 2002 notice of disagreement, the veteran 
reported experiencing pain all the time.  The pain was worse 
when he stood, walked, or sat for any period of time.  He 
asserted that he woke up at night; he was not able to return 
to sleep for quite some time, if at all.  He experienced pain 
across both hips.  He experienced numbness in both legs with 
the right leg being worse.  He took medication for the 
condition that offered very little to no relief.  

In relevant part, a VA outpatient treatment record dated in 
April 2003 shows that he was undergoing pain management for 
chronic pain.  

The May 2003 VA joints examination reveals that the C-file 
was reviewed.  The examiner noted that the veteran really was 
not having any increased pain in his back since his last 
rating in July 2002.  Generally, the pain was a 4 to 5 on a 
pain scale of 10.  His daily pain was characterized by dull 
aching and occasional sharp pain.  Occasionally, he had some 
spasms.  He denied pain that radiated down an extremity.  He 
noticed some urinary incontinence.  Back pain was worse with 
prolonged standing.  The veteran stated he could stand still 
for about 10 minutes before having to move.  Pain was worse 
with prolonged sitting for 15 to 20 minutes.  He was 
unemployed.  He lived in a "three-quarter"-recovery house 
for drug addiction.  

Prior to the motor vehicle accident in September 2001, which 
marked the onset of the low back pain, he really did not have 
any significant back problems.  After the chiropractic 
treatment stopped, his neck, upper and mid back were better.  
He continued to have low back pain.  The examiner noted that 
the veteran did not use any crutches or canes for his back.  
He wore a short-leg brace on the right foot and ankle due to 
congenital clubfoot and resultant subtalar arthritis of the 
right ankle.

On examination in May 2003, the examiner noted that the 
September 2002 MRI of the lumbar spine was normal.  There was 
no herniated disk, no canal stenosis, and the bones were 
anatomically aligned.  There was no scoliosis.  There was 
nothing in the report indicative of degenerative disk 
disease.  The veteran walked with a moderate antalgic gait 
favoring the right lower extremity.  

Neurologically, his deep tendon reflexes were 2/4 at the 
knees and the ankles.  He had normal sensation in the legs 
and feet upon light touch, as well as pinwheel.  Straight-leg 
raising in the supine position caused low back pain at 50 
degrees bilaterally, but there was no radicular pain.  The 
veteran complained of subjective tenderness upon light 
palpation of the entire lumbar spine, as well as T11-T12.  
There was no spasm and there was no muscular tenderness 
present.  

Range of motion of the lumbar spine:  lumbar flexion was to 
65 degrees with pain occurring at 30 degrees.  Extension was 
to 25 degrees with pain beginning at 20 degrees.  Right side 
bending was to 25 degrees and left side bending was to 20 
degrees, both with pain at those endpoints.  Lumbar rotation 
was limited to approximately 20 degrees to the right and 25 
degrees to the left, both with low back pain.  The veteran 
was unable to stand on his heels and toes due to his right 
foot and ankle condition.  He had no tenderness or spasm in 
the cervical or thoracic areas other than at T11-T12, as 
mentioned above.  There was no obvious scoliosis of the 
thoracic, cervical, or lumbar spine upon palpation.  The 
diagnosis was chronic lumbar strain.  The examiner opined 
that he could find no cervical or thoracic spinal segment 
lesion on the physical examination.  In regard to the lumbar 
spine, from his history, the onset of his pain was the motor 
vehicle accident of September 2001.  He added that his 
chronic ongoing condition might be aggravated by his altered 
body mechanics as a result of his service-connected right 
foot and ankle condition.  The examiner opined that he would 
assess a 50 percent aggravation factor to that.  There was no 
evidence on examination, or in the medical records, of 
degenerative disk disease.  A handwritten notation reflects 
that x-rays of the cervical and thoracic spine were normal.  
There was no scoliosis or degenerative joint disease.

The report of the December 2003 Independent Medical 
Examination shows that the examiner reviewed the C-file.  The 
veteran complained of chronic constant back pain on a daily 
basis that was not characterized by flare-ups.  The pain 
ranged from 4 to 6/10 in intensity level and affected his 
sleep.  He was only able to sleep in a side lying position.  
The back condition was causing some depression problems.  His 
activities of daily living were affected.  He was not able to 
do automotive care.  He was unable to comply with the 25-
pound weight restrictions imposed by a previous physician 
because his job required him to lift up to 75 pounds.  The 
pain was worse with lifting and bending.  He had pain when he 
leaned over the sink to brush his teeth.  He did not wear a 
back brace nor did he medicate.  He had not lost any time 
from work because of the back condition.  The examiner noted 
that the veteran was not in acute distress.  

Examination of the back revealed no obvious abnormal 
curvature and there was no gross spasm present.  The veteran 
showed signs of subjective tenderness from approximately L2-
L5.  He had a mildly antalgic gait.  He wore a short leg 
brace on his right foot and ankle due to a congenital foot 
deformity.  

Neurologically, deep tendon reflexes were brisk at the knees 
- 4/4, and 2/4 at the ankles.  Straight leg raises in the 
supine position were negative causing low back pain only at 
approximately 80 degrees.  Lumbar range of motion was flexion 
to 55 degrees with pain beginning at 20 degrees.  Extension 
was to 21 degrees with pain beginning at 17 degrees.  Right 
side bending was limited to 13 degrees with pain at 11 
degrees and left side bending was limited to 10 degrees with 
pain at 10 degrees.  Repetitive testing revealed no further 
limitations or restrictions.  A lumbar spine x-ray taken in 
December 2003 revealed normal lumbosacral spine.  The 
examiner's diagnosis was chronic lumbar strain.  


III.  Analysis

The Board has reviewed the objective evidence and concludes 
there is no basis for a higher evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, as in effect prior to 
September 23, 2002, and under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 from September 26, 2003.  It is acknowledged that 
the appellant has reported back spasms, pain across both 
hips, numbness in both legs, urinary incontinence, and pain 
on straight leg raising in the supine position.  However, the 
September 2002 MRI of the lumbar spine was normal.  Moreover, 
the VA examiner in May 2003 noted that not only was the MRI 
of the lumbar spine normal in September 2002, but that there 
was no degenerative disc disease, no herniated disk, no canal 
stenosis, and no scoliosis.  At the time of the May 2003 VA 
examination, the appellant denied radiating pain down an 
extremity.  Therefore, the objective evidence provides no 
basis for the next-higher evaluation under the old or revised 
Diagnostic Code 5293.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (effective prior to September 23, 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 
(effective from September 26, 2003).  

Prior to September 26, 2003.

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent rating where the evidence demonstrates slight 
limitation of motion.  A 20 percent rating is for application 
where there is moderate limitation of lumbar spine motion.  A 
40 percent rating is warranted for severe limitation of 
motion of the lumbar spine.  

A review of the range of motion findings for the period in 
question shows that on VA examination in July 2002, flexion 
was to 70 degrees and extension backward was to 20 degrees.  
In July 2002, the appellant reported having pain all the 
time.  Clinical findings on VA examination in May 2003 are 
similar: flexion was to 65 degrees with pain beginning at 30 
degrees; extension was to 25 degrees with pain beginning at 
29 degrees; and rotation was limited to approximately 20 
degrees to the right and 25 degrees to the left, both with 
low back pain.  The Board finds that the range of motion 
findings for this period show that the demonstrated 
impairment of the lumbar spine more nearly approximates 
moderate limitation of motion.  As such, a 20 percent initial 
evaluation is warranted for the disability at issue.  38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).  

As demonstrated in VA and private treatment records for the 
period in question, the appellant ambulated with pain.  He 
had an antalgic gait, and he walked with a limp.  In June 
2000, he used crutches and underwent gait training.  For the 
period in question, he did not wear a back brace.  Finally, 
in May 2003, the appellant asserted on examination that his 
back pain was worse with prolonged sitting for 15 to 20 
minutes.  Even with consideration of additional functional 
limitation due to such factors as pain, weakness, 
fatigability and incoordination, the Board finds that there 
has been no demonstration of disability comparable to severe 
limitation of lumbar spine motion or severe lumbosacral 
strain.  38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).

The Board now turns to consider whether Diagnostic Code 5295, 
for lumbosacral strain, provides a basis for a higher initial 
rating.  A 10 percent rating is warranted where there is 
evidence of characteristic pain on motion.  A 20 percent 
rating is warranted where there is evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (prior to September 26, 2003).

Pain was elicited on manipulation of the spine on most 
examinations.  There was loss of lateral spine motion and 
evidence of some muscle spasm in the paraspinal area on 
private examination in September 2001 and VA examination in 
July 2002.  Lumbar flexion was characterized as moderately 
restricted at 39 degrees.  Lumbar extension was characterized 
as severely restricted at 9 degrees.  In July 2002, well 
after his recuperative period, he walked with a noticeable 
limp and altered gait.  Lumbar flexion was to 70 degrees.  He 
was able to extend backwards to 20 degrees.  

There is no clinical evidence to establish the criteria 
consistent with the next-higher 40 percent evaluation under 
Diagnostic Code 5295 for the period in question.  There is no 
showing of listing of whole spine to the opposite side, or 
positive Goldthwaite's sign.  There was also no demonstration 
of marked limitation of forward bending in a standing 
position.  Upon VA examination in July 2002, the veteran 
could flex to 70 degrees, and on examination in May 2003, he 
had lumbar flexion to 65 degrees.  

As such, with consideration of functional loss due to pain, 
the evidence demonstrates disability more comparable to no 
more than a 20 percent evaluation under Diagnostic Code 5295. 

Effective from September 26, 2003.

Effective September 26, 2003, substantive changes were made 
to the criteria for evaluating spine disorders, to include 
lumbosacral strain under Diagnostic Code 5237.  (See 68 Fed. 
Reg. 51454- 51458 (August 27, 2003)).  The new general rating 
formula for diseases and injuries to the spine, effective 
September 26, 2003, 38 C.F.R. § 4.71a, provides that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching, in the area of the spine affected by 
the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis,

A 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine. 

In light of the foregoing provisions, the Board will now 
examine whether the appellant's is entitled to a higher 
initial evaluation from September 26, 2003 on the basis of 
the new criteria.  

For the entire rating period in question, competent clinical 
evidence of record demonstrates that the chronic lumbar 
strain is manifested by complaints of pain and tenderness of 
the lumbar spine on palpation, productive of limitation of 
motion of the lumbar spine, and muscle spasm.  The back pain 
is medicated with Ibuprofen and acetaminophen or nothing at 
all.  Although the record does not clearly indicate the 
extent of the additional functional loss, the Board finds 
that, with the resolution of all reasonable doubt in the 
veteran's favor, it is at least as likely as not that these 
findings are consistent with a showing that the veteran's low 
back disability results in overall functional loss comparable 
to manifestations of a 20 percent evaluation for chronic 
lumbosacral strain under Diagnostic Code 5237 (effective from 
September 26, 2003).  38 C.F.R. §§ 4.40 and 4.45; see also 
DeLuca v. Brown, 8 Vet. App. at 205-07.  Because the evidence 
will not support a finding that such lumbosacral strain is 
severe, a rating in excess of 20 percent for this disability 
is not warranted.

An evaluation based on the new general rating formula for 
diseases and injuries of the spine, effective September 26, 
2003, will not provide for an evaluation in excess of the 20 
percent rating granted herein, as there is no evidence in the 
record suggesting that the veteran has forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

Based on the foregoing, therefore, and resolving all doubts 
in the appellant's favor, the appellant is entitled to an 
initial evaluation of 20 percent for his service-connected 
chronic lumbar strain based on the relevant medical history, 
his current diagnosis, and demonstrated symptomatology as 
evaluated under the various diagnostic codes applicable to 
his claim.  There is, however, no evidence in the record 
warranting an initial evaluation in excess of 20 percent.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether a "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 20 percent evaluation reflects the 
highest degree of impairment shown since May 1, 2002, the 
effective date of the grant of service connection.  As such, 
the 20 percent evaluation should be effective since that 
time.  Therefore, there is no basis for a staged rating in 
the present case.

Despite the appellant's assertions during the December 2003 
Independent Medical Examination that he could not sit or 
stand for prolonged periods, he has not presented evidence 
that his employment or his ability to participate in any 
activities have been limited by the service-connected low 
back disability beyond that contemplated in the current 20 
percent regular schedular rating.  The Board stresses that 
the appellant is employed with Sears in a seasonal position.  
He has not lost any time from work because of the low back 
disability.  He reported that he does have pain with lifting 
and a previous physician imposed a 25-pound weight 
restriction.  He reported being unable to comply with the 
lifting restriction because his job requires lifting up to 75 
pounds.  The Board finds, however, that there has been no 
showing that this disability has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the schedular 20 percent evaluation; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the application of the 
regular schedular criteria.  As such, an extraschedular 
evaluation is not warranted under 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial disability evaluation of 20 percent for chronic 
lumbar strain, effective from May 1, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


